Court Clerks — Transfers — Court Funds Title 20 O.S. 1306 [20-1306] (1968), directs that the court clerks are to deduct from the gross amount received by the county General Fund from fees, fines and forfeitures during the chosen year an amount equal to the salaries and expenses now assumed by the state which were paid out of the county General Fund for operations of the courts within the county during the chosen year. Each month one-twelfth of this remainder is to be transferred from the Court Fund to the county General Fund.  The Attorney General has had under consideration your letter of March 27, 1969, wherein you relate the following facts: ". . . Some counties are interpreting this act  20 O.S. 1306 [20-1306] (1968)  to mean that a court fund shall transfer to the General Fund each month 1/12th of the gross amount that the General Fund received in said fiscal year, while other counties are interpreting it to mean that you deduct from the gross amount the salaries and expenses that were paid out of the General Fund and are now assumed by the State of Oklahoma. You question which procedure is correct." Title 20 O.S. 1306 [20-1306] (1968) provides: "Beginning on January 31, 1969, and monthly thereafter, the court clerk of each county shall transfer from the Court Fund to the General Fund of the county a sum that is equal to one-twelfth (1/12th) of the amount received by the county General Fund from fees, fines, and forfeitures for the fiscal years 1965-1966 or 1966-1967, less all salaries and Justice of Peace expenses and other expenses paid that fiscal year out of the county General Fund for the operation of courts within the county, and which commencing January 13, 1969 are assumed and paid by the State of Oklahoma. The fiscal year to be used shall be that which nets the County General Fund the largest sum of money." If the wording of a provision of a statute is plain, clear and unambiguous, its evident meaning must be accepted. In construing a statute, the whole must be considered and all parts must be given their obviously intended meaning, and no parts stricken down unless in irreconcilable conflict with the remainder. Spiers v. Magnolia Petroleum Co., 706 Okl. 510, 244 P.2d 852
(1952).  Therefore, it is the opinion of the Attorney General that the court clerks of each county are to deduct from the gross amount received by the county General Fund from fees, fines and forfeitures during the chosen year an amount equal to the salaries and expenses now assumed by the state which were paid out of the General Fund for operations of the courts within the county during the chosen year. and each month one-twelfth of this remainder is to be transferred from the Court Fund to the county General Fund.  (Prudence Little)
OPINION — AG — **** COURT CLERKS — TRANSFER — COURT FUNDS **** TITLE 20 O.S. 1968 Supp., 1306 [20-1306], DIRECTS THAT THE COURT CLERKS ARE TO DEDUCT FROM THE GROSS AMOUNT RECEIVED BY THE COUNTY GENERAL FUND FROM FEES, FINES AND FORFEITURES DURING THE CHOSEN YEAR AN AMOUNT EQUAL TO THE SALARIES AND EXPENSES NOW ASSUMED BY THE STATE WHICH WERE PAID OUT OF THE COUNTY GENERAL FUND FOR OPERATIONS OF THE COURTS WITHIN THE COUNTY DURING THE CHOSEN YEAR. EACH MONTH ONE TWELFTH OF THIS REMAINDER IS TO BE TRANSFERRED FROM THE COURT FUND TO THE COUNTY GENERAL FUND. CITE: 20 O.S. 1968 Supp., 1306 [20-1306] (PRUDENCE LITTLE)